Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20        PageID.1193    Page 1 of 15



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 JAMARR D. MILINER,1


                           Petitioner,                 Case No. 5:16-cv-12783
                                                       Hon. Judith E. Levy
 v.

 PAUL KLEE,

                         Respondent.
 _____________________________________/

        OPINION AND ORDER (1) GRANTING RESPONDENT’S
      MOTION TO DISMISS THE AMENDED PETITION FOR WRIT
        OF HABEAS CORPUS, (2) DENYING CERTIFICATE OF
      APPEALABILITY, AND (3) DENYING EMERGENCY MOTION
                      FOR BOND RELEASE

        This is a habeas case brought by a Michigan prisoner under 28

 U.S.C. § 2254. Jamarr D. Milner, (“Petitioner”), was convicted after a jury

 trial in the Wayne Circuit Court of second-degree murder. MICH. COMP.

 LAWS § 750.316. He was sentenced to 35 to 70 years’ imprisonment.

        The amended petition raises four claims: (1) Petitioner’s sentence

 exceeded the mandatory sentencing guidelines range, (2) insufficient

 evidence was presented at trial to sustain Petitioner’s conviction, (3)

 Petitioner’s Sixth Amendment rights were violated by the scoring of the


 1     The case citation incorrectly names Petitioner as “Jamarr D. Miliner,” but this
 opinion will refer to Petitioner’s actual name: Jamarr D. Milner.
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1194   Page 2 of 15




 sentencing guidelines based on facts not proven beyond a reasonable

 doubt, and (4) Petitioner’s counsel was ineffective for failing to object to

 the scoring of the sentencing guidelines. (ECF No. 10.)

       Respondent filed a motion to dismiss the petition because it was

 filed after expiration of the one-year statute of limitations. 28 U.S.C. §

 2244(d). The Court agrees and will dismiss the petition. The Court will

 also deny Petitioner a certificate of appealability and deny Petitioner’s

 motion for release on bond.

                               I. Background

       The Michigan Court of Appeals summarized the facts surrounding

 Petitioner’s state trial:

            This case stems from the death of Ronnita Bradberry
       (Bradberry) that occurred on November 4, 2012. Defendant’s
       and Bradberry’s son, JM, was five years old at the time of
       Bradberry’s death. Defendant, Bradberry, and JM shared a
       bedroom in the home. Defendant’s brother, Dwight Milner
       (Dwight), lived upstairs in the same home.

             On the night of November 3, 2012, Defendant and
       Windall Hall (Hall) were drinking alcohol at defendant’s
       home. Defendant and Hall left the home at approximately
       11:00 p.m. or midnight to go to a party. Defendant returned
       to the home at approximately 2:00 a.m. or 3:00 a.m.

             JM testified that he was sleeping with Bradberry in her
       bed. JM awoke to Bradberry yelling at defendant. Defendant
       punched Bradberry’s face and head while she was lying down.
                                      2
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1195   Page 3 of 15




       Dwight heard Bradberry say, “Stop, Jamarr.” While
       Bradberry was on the floor, defendant hit her with the
       bedroom door and a fan. JM never saw Bradberry hit
       defendant during the altercation. Dwight did not see the
       altercation, but only heard the sounds of fighting. JM testified
       that after defendant stopped beating Bradberry, she was on
       the floor and motionless. Defendant walked out of the
       bedroom as Dwight entered. Dwight testified that Bradberry
       was on the floor, leaning against the bed, and her mouth was
       open. Dwight saw JM in the bedroom. Dwight tried to give
       water to Bradberry, but she was unresponsive. Defendant had
       a gun and left the home. Dwight called for the police and
       ambulance. Dwight told the 911 operator that someone had
       broken into the home and injured Bradberry because he was
       scared, nervous, and did not want to implicate defendant. JM
       testified that he was scared when he witnessed defendant
       beat Bradberry.

             Ebony Towns (Towns) testified that defendant arrived
       at her home at approximately 5:00 a.m. Defendant told her
       that he had left a party and needed a ride home. However,
       Towns originally told the police that defendant said that he
       had a house and wanted her to move in with him. Defendant’s
       shirt was ripped and he said that he had been wrestling with
       Dwight. Later that morning, defendant bought a different
       shirt from a gas station. Defendant told Towns that he and
       Bradberry were no longer dating.

            Officer Douglas Mart responded to defendant’s home
       and observed Bradberry on the ground with her eyes “wide
       open.” JM was on the bed and leaning against Bradberry’s
       shoulder. Officer Jamie Vajen also testified that JM was next
       to Bradberry and was in shock. JM told Vajen that his mother
       and father were arguing, his father picked up a fan, hit his
       mother in the face with the fan, and then left the home. There
       were no signs of forced entry at the home. Officer Johnell
       White, the officer in charge of the case, testified that
       defendant misled the police regarding his whereabouts at the
                                      3
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1196   Page 4 of 15




       time of the murder. The medical examiner concluded that
       Bradberry died of asphyxiation.

 People v. Milner, 2014 WL 4160423, *1 (Mich. Ct. App. Aug. 21, 2014).

       The jury found Petitioner guilty of second-degree murder on March

 21, 2013. The trial court sentencing him on April 8, 2013.

       Petitioner pursued an appeal in the Michigan Court of Appeals. His

 brief on appeal claimed that the trial court erred in departing above the

 recommended sentencing guidelines range, and that the trial court

 improperly increased Petitioner’s sentence for subjecting his son to the

 trauma of testifying against him at trial. On August 21, 2014, the

 Michigan Court of Appeals issued an unpublished opinion rejecting these

 claims. Id.

       Petitioner then filed an application for leave to appeal in the

 Michigan Supreme Court. On March 3, 2015, the Michigan Supreme

 Court denied leave to appeal by standard form order. People v. Milner,

 859 N.W.2d 701 (Mich. 2015) (Table).

       Petitioner’s conviction became final 90 days later, on June 1, 2015,

 when the time for filing a petition for a writ of certiorari in the United

 States Supreme Court expired. See Bronaugh v. Ohio, 235 F.3d 280, 283

 (6th Cir. 2000).
                                      4
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1197   Page 5 of 15




       A few days short of a year later, Petitioner signed and dated a pro

 se motion for relief from judgment on May 27, 2016. He sent the motion

 to the trial court from prison by first class mail. The trial court filed the

 motion for relief from judgment on June 2, 2016, one year and one day

 after his conviction had become final. The motion raised three claims: (1)

 insufficient evidence was presented at Petitioner’s trial to support his

 conviction, (2) Petitioner’s sentence was based on inaccurate information,

 and (3) Petitioner’s counsel was ineffective for failing to request an

 instruction on involuntary manslaughter. The trial court denied the

 motion by order dated July 12, 2016. (ECF No. 21-13.)

       Realizing that he had a potential problem with the statute of

 limitations, Petitioner attempted to initiate the present habeas action by

 filing a letter dated July 20, 2016, indicating he was seeking “an

 extension of time so I can finish up and file my writ of habeas corpus ...

 My toll time has run out as soon as I receive my order of denial from the

 lower court on my 6.500 motion for relief from judgment date 7-18-16.”

 (ECF No. 1, PageID.1.)

       Then, on December 5, 2016, Petitioner filed his first habeas

 petition. (ECF No. 4.) Petitioner also filed a motion to stay the case,

                                       5
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1198   Page 6 of 15




 noting that he was pursuing collateral review in the state courts. (ECF

 No. 6.) The court granted the motion. (ECF No. 7).

       Meanwhile, Petitioner had filed a delayed application for leave to

 appeal in the Michigan Court of Appeals, but it was denied by form order

 of March 29, 2017. (ECF No. 21-16, PageID.895.) Petitioner next applied

 for leave to appeal to the Michigan Supreme Court, but that court also

 denied leave by form order. (ECF No. 21-17, PageID.1038.)

       Having exhausted his state court collateral remedies, Petitioner

 next successfully moved to reopen the present case. (ECF Nos. 9 and 10.)

 Petitioner also moved to include additional issues—ones not presented

 on direct or collateral review to the state courts—but that motion was

 denied. (ECF. Nos. 11 and 13.)

       Respondent thereafter filed its motion to dismiss the petition as

 untimely, Petitioner filed a reply, and the matter is now ready for

 decision. (ECF. Nos. 20 and 23.)

                          II. Standard of Review

       Though Respondent styles his motion as a motion to dismiss, it is

 properly construed as one for summary judgment because the motion and

 the record before the Court include documents outside of the pleadings.

                                      6
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1199   Page 7 of 15




 See, e.g., Anderson v. Place, No. 16-12675 ,2017 WL 1549763, at *2 (E.D.

 Mich. May 1, 2017). Summary judgment is proper where there is no

 genuine issue of material fact and the moving party is entitled to

 judgment as a matter of law. Id. In considering a motion for summary

 judgment, the court will construe all facts in a light most favorable to the

 non-moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

 U.S. 574, 588 (1986). There are no genuine issues of material fact when

 “the record taken as a whole could not lead a rational trier of fact to find

 for the nonmoving party.” Id. at 587. If the movant carries their burden

 of showing an absence of evidence to support a claim, then the non-

 movant must demonstrate by affidavits, depositions, answers to

 interrogatories and admissions that a genuine issue of material fact

 exists. Celotex Corp. v. Catrett, 477 U.S. 317, 324-25 (1986). This

 standard of review may be applied to habeas proceedings. See Redmond

 v. Jackson, 295 F. Supp. 2d 767, 770 (E.D. Mich. 2003).

                              III. Discussion

       There is a one-year statute of limitation for petitions filed by state

 prisoners seeking federal habeas relief. 28 U.S.C. § 2244(d)(1). The

 limitation runs from one of four specified dates, usually either the day

                                      7
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1200   Page 8 of 15




 when the judgment becomes final by the conclusion of direct review or

 the day when the time for seeking such review expires. § 2244(d)(1)(A).

 The limitation period is tolled while “a properly filed application for State

 post-conviction or other collateral review . . . is pending.” § 2244(d)(2).

       Section 2244(d)(1)(A) provides the operative date from which the

 one-year limitations period is measured in this case. No other section is

 implicated by the facts of the case, nor is one advanced as an alternate

 starting point by either party. Under this section, the one-year

 limitations period runs from “the date on which the judgment became

 final by the conclusion of direct review or the expiration of the time for

 seeking such review.” The expiration of time for seeking direct review of

 Petitioner’s conviction was June 1, 2015—90 days after the Michigan

 Supreme Court denied Petitioner’s application for leave to appeal from

 his direct appeal, when the time for filing a petition for certiorari. See

 Bronaugh, 235 F.3d at 283.

       This means that Day 1 of the limitations period was June 2, 2015.

 It also means that the last day of the one-year limitations period was

 June 1, 2016. See, e.g., Mack v. Chapman, 2019 U.S. Dist. LEXIS 146942,

 at *2-3, 2019 (E.D. Mich. Aug. 29, 2019). Absent tolling, Petitioner’s

                                       8
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1201   Page 9 of 15




 habeas action is timely only if it was filed on or before June 1, 2016. See

 id.

       The one-year statute of limitations may be statutorily tolled by

 properly filing a motion for post-conviction review in the state courts. See

 28 U.S.C. § 2244(d)(2). This provision is the point at which the parties’

 theories diverge. Petitioner asserts that he started tolling the period of

 limitations before it expired on May 26 or 27, 2016, when he mailed his

 motion for relief from judgment to the state trial court. This is why, he

 claims, he attempted to initiate this action with his letter of July 25,

 2016, explaining that he believed he only had a few days left on the

 limitations period, and he needed an extension of time to file his habeas

 petition before it expired days after the trial court denied his motion. (See

 ECF No. 1.)

       Respondent, on the other hand, asserts that Petitioner had already

 missed the deadline by one day when he filed his motion for relief from

 judgment. Respondent asserts that the limitations period did not begin

 tolling when Petitioner placed his motion for relief from judgment to the

 trial court in the mail, but that it only started tolling when the state trial

 court filed it on June 2, 2016. (ECF No. 20, PageID.155.)

                                       9
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1202   Page 10 of 15




       Respondent is correct. The “prison mailbox rule” applicable to

 prisoner filings in federal court (see Rule 3(d) of the Rules Governing

 Section 2254 Cases and Houston v. Lack, 487 U.S. 266, 270 (1988)), does

 not apply to state court filings. See Vroman v. Brigano, 346 F.3d 598, 604

 (6th Cir. 2003). An application for state post-conviction relief tolls the

 statute of limitations under section 2244(d)(2) only when it is “properly

 filed,” meaning “when its delivery and acceptance are in compliance with

 the applicable laws and rules governing filings, e.g., requirements

 concerning ... applicable time limits upon its delivery.” Israfil v. Russell,

 276 F.3d 768, 771 (6th Cir. 2001). Michigan does not recognize a “prison

 mailbox rule” for post-conviction motions filed in the state circuit court.

 See Mich. Ct. R. 7.205(A)(3); People v. Lewis, 490 Mich. 967 (2011);

 Walker-Bey v. Dep’t of Corr., 564 N.W.2d 171, 173 (Mich. App. 1997);

 Hebron v. Smith, 2001 WL 902621, at *2 (E.D. Mich. June 29, 2001).

 Accordingly, by the time Petitioner’s motion for relief from judgment was

 filed by the trial court on June 2, 2016—an act that normally would have

 begun tolling the limitations period—the limitations period had already

 expired.




                                       10
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1203   Page 11 of 15




       Petitioner may nevertheless overcome the statute of limitations if

 he can establish grounds for equitable tolling. A habeas petitioner is

 entitled to equitable tolling “if he shows ‘(1) that he has been pursuing

 his rights diligently, and (2) that some extraordinary circumstance stood

 in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631,

 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

       Petitioner’s reply to Respondent’s motion is drafted with poor

 handwriting, so it is difficult to discern what Petitioner is arguing. (ECF

 No. 23.) But it seems that, apart from contesting Respondent’s

 calculations, Petitioner asserts that his mental illness excuses his

 untimeliness. Petitioner’s only support for this contention is a notation

 in his presentence investigation report that Petitioner suffers from

 attention deficit disorder and bipolar disorder, and that he is prescribed

 Xanax and Seroquel. (See id.)

       These allegations are insufficient to demonstrate grounds for

 equitable tolling. A habeas petitioner’s mental incompetence may

 constitute an extraordinary circumstance which justifies equitable

 tolling of the one-year period, but only if that condition prevents the

 timely filing of a habeas petition. Ata v. Scutt, 662 F.3d 736, 742 (6th Cir.

                                       11
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1204   Page 12 of 15




 2011). In other words, to be entitled to equitable tolling on this basis, a

 habeas petitioner must show that he was mentally incompetent and that

 the mental impairment was the cause for the late filing. Id.; Robertson v.

 Simpson, 624 F.3d 781, 785 (6th Cir. 2010); see also Plummer v. Warren,

 463 F. App’x 501, 506 (6th Cir. 2012) (“Illness—mental or physical—tolls

 a statute of limitations only if it actually prevents the sufferer from

 pursuing his legal rights during the limitations period.”). Petitioner does

 not meet this standard.

       While Petitioner alleges that he is bipolar and suffers from

 attention deficit disorder, he does not elaborate on his condition. His

 pleadings do not establish that he is (or was) mentally incompetent or

 that his mental health condition impaired his ability to pursue legal

 proceedings on his own behalf throughout the relevant time period: from

 the time the Michigan Supreme Court denied leave to appeal on direct

 appeal, and during the fifteen months that followed until he finally filed

 his motion for relief from judgment. Indeed, based on Petitioner’s

 pleadings, it seems that his late filing was the result of his failure to

 correctly calculate the statute of limitations, and not as a result of his

 mental illness. Furthermore, “speculation about the impact of mental

                                       12
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1205   Page 13 of 15




 illness on the ability to timely file a habeas petition is not sufficient to

 warrant an evidentiary hearing.” McSwain v. Davis, 287 F. App’x. 450,

 457-58 (6th Cir. 2008).

       Finally, the fact that Petitioner was only one day late does not

 provide a basis for equitable tolling. See United States v. Locke, 471 U.S.

 84, 101 (1985) (rejecting filing that was one day late); Hartz v. United

 States, 419 F. App’x 782, 783 (9th Cir. 2011) (affirming the dismissal of a

 federal habeas petition where petitioner “simply missed the statute of

 limitations deadline by one day.”) Petitioner believed that he had until

 June 1, 2016, to send his motion for relief from judgment out in the mail,

 and he did not understand that the motion needed instead to be received

 and filed by that date. That sort of mistake does not present grounds for

 equitable tolling. See, e.g., Rodriguez v. Elo, 195 F. Supp. 2d 934, 936

 (E.D. Mich. 2002) (the law is “replete with instances which firmly

 establish that ignorance of the law, despite a litigant’s pro se status, is

 no excuse” for failure to follow legal requirements); Holloway v. Jones,

 166 F. Supp. 2d 1185, 1189 (E.D. Mich. 2001). Petitioner has therefore

 failed to demonstrate entitlement to equitable tolling.

                               IV. Conclusion

                                       13
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1206   Page 14 of 15




       Accordingly, the petition was filed after expiration of the one-year

 statute of limitations, and Petitioner has failed to demonstrate grounds

 for equitable tolling. The petition will therefore be dismissed.

       Furthermore, jurists of reason would not debate the Court’s

 conclusion that Petitioner has failed to demonstrate entitlement to

 habeas relief because the petition is barred by expiration of the statute

 of limitations. Reasonable jurists would not debate that Petitioner has

 failed to demonstrate grounds for equitable tolling based on his claimed

 actual innocence. 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

 483-84 (2000). Therefore, a certificate of appealability will be denied.

       Finally, because the case is dismissed, Petitioner’s motion for

 release on bond, ECF No. 22, is denied as moot.

                                  V. Order

       Accordingly, the Court 1) DENIES WITH PREJUDICE the

 petition for a writ of habeas corpus, 2) DENIES Petitioner a certificate

 of appealability, and 3) DENIES Petitioner’s motion for release on bond.

       IT IS SO ORDERED.

 Dated: August 10, 2020                     s/Judith E. Levy
 Ann Arbor, Michigan                        JUDITH E. LEVY
                                            United States District Judge

                                       14
Case 5:16-cv-12783-JEL-MKM ECF No. 25 filed 08/10/20   PageID.1207   Page 15 of 15




                       CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on August 10, 2020.
                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       15
